Citation Nr: 0608372	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-38 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left fibula, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left fibula 
are manifested by 10 degrees of dorsiflexion and 40 degrees 
of plantar flexion with subjective complaints of daily pain 
and swelling.  

2.  The veteran does not have a hernia.

3.  The veteran's diabetes mellitus began more than one year 
after he completed his active service, and the diabetes 
mellitus is not the result of a disease or injury in service.

4.  A bilateral eye disability is not shown by competent 
medical evidence to have a nexus or relationship to service. 

5.  A bilateral foot disability is not shown by competent 
medical evidence to have a nexus or relationship to service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left fibula have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262, 5270, 5271, 5272, 5273, 5274 (2005).

2.  A hernia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

4.  The veteran's claim of entitlement to service connection 
for a bilateral eye disability, as secondary to his claimed 
diabetes mellitus, lacks legal merit.  38 C.F.R. § 3.310 
(2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  The veteran's claim of entitlement to service connection 
for a bilateral foot disability, as secondary to his claimed 
diabetes mellitus, lacks legal merit.  38 C.F.R. § 3.310 
(2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in April 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  VAOPGCPREC 
08-03; 69 Fed.Reg. 25108 (2004).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service 
connection, but he was not provided with notice of the 
type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, 
as the Board concludes below that the preponderance of 
the evidence is against the appellant's claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Likewise, in view of the fact that the 
preponderance of the evidence is against the claim for 
increased evaluation, there is no prejudice in the 
failure to provide notification as to effective date.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.  



II.  Increased evaluation for residuals of a fracture of the 
left fibula

Background

Treatment records from LBJ Tropical Medical Center dated in 
1996 and 1997 indicated that in June 1996, the veteran was 
seen for an injured left foot when a food cart accidentally 
ran over it.  In September 1996, the veteran was diagnosed 
with a sprained left ankle.  The veteran was to elevate his 
left ankle and use ice massage.  X-rays taken in April 1997 
showed that the veteran's third toe as well as other toes and 
joints in the left foot were normal.  

A VA examination in June 2003 showed comparable range of 
motion in both knees from 0 to 130 degrees.  The veteran had 
10 degrees of dorsiflexion of the ankle and 40 degrees of 
plantar flexion.  There was no evidence of edema in the lower 
extremities; there was no tenderness; and there were no 
scars.  The ankle joint was stable on both sides and there 
was no evidence of instability in the collateral ligaments.  
The veteran walked without a limp and he was able to stand on 
heels and toes without difficulty.  X-rays showed a healed 
fracture of the distal third of the fibula with no evidence 
of displacement.  There was no deformity of the fibula.  
There was no evidence of muscle weakness, limitation of 
motion, or instability of the ankle.  The examiner noted that 
there was no residual disability present from the fracture of 
the left fibula.  

Treatment records from VA Pacific Islands Health Care System, 
Honolulu, Hawaii dated September 2003 to July 2005 show that 
the veteran complained of left ankle swelling in July 2005, 
but no findings were made.

At his April 2005 Travel Board hearing, the veteran testified 
that he broke his left leg in 1975 and continued to have pain 
with walking and standing.  He also indicated that his left 
leg was swollen on a daily basis.  He testified that he could 
only wear sandals on his feet.  He stated that he was seen at 
the VA for his left leg complaint and was told by doctors 
that there was nothing wrong.  The veteran indicated that 
sometimes his foot was numb, as if he did not have toes.  The 
only treatment he had been prescribed was to wear a heavy 
sock and a different shoe for his diabetes.  He also 
indicated that he could hardly bend his left leg which caused 
problems going up and down stairs.  The veteran testified 
that his ankle very seldom felt unstable or like it was going 
to slip out.  He conceded that he had never been told he had 
arthritis in his ankle.

A letter from Toleafoa T. Naseri, MBBS, of LBJ Tropical 
Medical Center, dated in August 2005 indicated that the 
veteran had a diagnosis of degenerative arthritis of the knee 
and ankle joints and chronic left ankle joint pain.  The 
physician indicated that the veteran had a history of a 
fracture of the left ankle while in the military resulting in 
severe pain and swelling.  This was healed but now he 
experienced recurrent pain and swelling of the left ankle 
when standing and walking for extensive periods of time.  
This statement does not reflect that the diagnosis of 
arthritis was made on the basis of x-ray study.

In a letter dated in August 2005, the veteran's wife 
indicated that his left leg swelled and got red when he was 
up on his feet for a long period of time.  For relief when he 
was up on his feet, the veteran usually wore support hose or 
wrapped his leg with an elastic bandage.

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, as 10 percent disabled.  The maximum 
evaluation available under Diagnostic Code 5271 is 20 
percent, and it requires marked limited motion of the ankle.  

Diagnostic Code 5270 provides a 20 percent rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees, a 30 percent rating for ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, and a 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity, none of which is clinically shown in this 
case.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 10 percent with slight knee 
or ankle instability; 20 percent with moderate knee and ankle 
disability; 30 percent with marked knee or ankle disability; 
and 40 percent for nonunion of the tibia and fibula, with 
loose motion, requiring brace.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight- 
bearing position, warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5273, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent rating, and marked deformity warrants a 20 percent 
rating.

Under the criteria of Diagnostic Code 5274, astragalectomy 
(removal of the astragalus or talus, Stedman's Medical 
Dictionary, 159 (27th ed. 2000)) warrants a 20 percent 
rating.

Under Diagnostic Codes 5003 and 5010, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Analysis

The clinical findings of record do not reveal a left fibula 
disability picture that warrants an evaluation in excess of 
the currently assigned 10 percent for residuals of a fracture 
of the left fibula under Diagnostic Code 5271.

Range of motion testing at his June 2003 VA examination 
showed dorsiflexion from 0 to 10 degrees and plantar flexion 
from 0 to 40 degrees.  The normal range of ankle motion is 
from zero to 20 degrees of dorsiflexion and from zero to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  
This evidence is consistent with a 10 percent rating under 
Diagnostic Code 5271 for moderate limitation of motion of the 
ankle.  It is noted that a 20 percent evaluation is the 
highest rating assignable under Diagnostic Code 5271.  

The June 2003 examination showed no evidence of edema in the 
lower extremities, no tenderness, and no scars.  The ankle 
joint was stable on both sides and there was no evidence of 
instability in the collateral ligaments.  The veteran walked 
without a limp and was able to stand on heels and toes 
without difficulty.  X-rays revealed healed fracture of the 
distal third of the fibula, with no evidence of displacement.  
The examiner noted that there was no deformity of the fibula 
and there was no evidence of muscle weakness, limitation of 
motion, or instability of the ankle.  The examiner concluded 
that there was no residual disability present from the 
fracture of the left fibula.

The medical evidence does not demonstrate ankylosis of the 
ankle, thus a higher rating under Diagnostic Code 5270 is not 
for consideration.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  As 
previously discussed, there exists no medical evidence to 
support a finding that the appellant has ankylosis or a 
deformity such as contemplated by these criteria.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

The examinations and x-rays have not show nonunion of the 
tibia and fibula with loose motion, requiring brace, which 
would warrant an evaluation under Diagnostic Code 5262.

The veteran's residuals of a fracture of the left fibula do 
not cause additional functional impairment due to pain on use 
so as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  As noted above, there is no objective evidence to show 
that the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of the 10 percent under the 
applicable rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 207-7.

It is noted that although Toleafoa T. Naseri, MBBS, in an 
August 2005 letter noted the veteran's complaints of 
recurrent pain and swelling of the left ankle when standing 
and walking for extensive periods of time, this examiner did 
not indicate any findings from an examination conducted or 
the etiology of the pain and swelling if the fracture was 
healed.  In addition, there was no x-ray evidence of 
degenerative joint disease submitted.  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409.  Little weight will be given to the 
August 2005 letter because it appears lacking in this manner.

At his August 2005 Board hearing, the veteran testified of 
daily pain and swelling of his left leg/ankle and occasional 
numbness in his left foot and the inability to bend his left 
leg.  The veteran's wife also submitted a statement that the 
veteran had swelling and pain in his left leg/ankle.  
However, the veteran did not complain of, and the 2003 VA 
examination did not find swelling, numbness, chronic pain, or 
the inability of the left leg to be bent due to the veteran's 
left fibula fracture.  Although the veteran testified that he 
had most of these symptoms since his separation from service, 
the examiner found no residual disability present from the 
fracture of the left fibula.  In a July 2005 VA treatment 
note, the veteran did complain of left ankle swelling, no 
findings were made.  Medical records do not show treatment 
for chronic daily pain and swelling of the veteran's left 
ankle.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of symptomatology by the assigned 
10 percent evaluation.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher evaluation.

Consideration has also been given to the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation of his left ankle disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7.

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).


A.  Hernia

Background

Service medical records show that the veteran was 
accidentally kicked in the groin.  A May 1970 entry indicated 
that the veteran had left groin pain but no hernia.  The 
veteran underwent a left epididymectomy in July 1970.  There 
were no complaints, treatment, or diagnosis of a hernia.  The 
veteran's May 1976 separation examination showed normal 
clinical evaluation of the abdomen and viscera (including 
hernia).

On his October 2004 VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, the veteran stated that in 1970 he was 
kicked in the groin causing swelling and eventually had an 
epididymectomy.  The veteran was not sure if what he was 
experiencing was a hernia and believed he might have been 
misdiagnosed with having a hernia.

At his January 2005 VA genitourinary examination, the veteran 
reported that his left scrotum became swollen when he was 
running or walking long distances.  He also complained of 
pain.  The veteran claimed that he had been impotent since 
the surgery in the 1970s; however, the examiner noted that 
the veteran had fathered four children; his last child was 
born in 1982.

At his April 2005 Travel Board hearing, the veteran testified 
that he was accidentally kicked in the groin while in service 
and had an epididymectomy.  He stated he continues to have 
swelling in the groin area.  

In an August 2005 letter from Toleafoa T. Naseri, MBBS, there 
is no mention of a hernia.  A diagnosis indicates recurrent 
groin pain/left scrotal swollen is noted as well as erectile 
dysfunction.  The veteran reported that he had recurrent 
swelling of his scrotum with severe pain.  He recalled that 
back in the 1970s he was accidentally kicked in the left 
scrotum which led to surgical removal of his left testicle.  
The veteran reported that every time he walked and exercised 
it resulted in swelling and pain and this was relieved with 
rest.  The veteran also complained of impotence and felt that 
it resulted from a history of trauma to the left scrotum back 
in the 1970s.  

In his August 2005 letter, the veteran indicated that he was 
not certain if the symptoms he was experiencing were 
considered a hernia.  The veteran gave examples of symptoms 
of his impotence.

Analysis

The Board notes that the veteran's service connected status 
post left epididymectomy was increased to 10 percent 
following his January 2005 VA examination which found 
swelling of the left scrotum.  A rating decision dated in 
December 2005 denied service connection for sexual 
dysfunction/impotence.  

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a hernia, inasmuch as 
there is no medical evidence that the veteran currently has a 
hernia.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

B.  Diabetes mellitus

Background

Service medical records are negative for treatment or 
diagnosis of diabetes mellitus or related symptoms.  The 
veteran did not serve in the Republic of Vietnam.  The 
veteran's separation examination showed normal clinical 
evaluation of endocrine system.  Urinalysis was negative for 
albumin or sugar.

VA medical records from LBJ Tropical Medical Center dated in 
1989 showed a diagnosis of new onset diabetes type II.  
Subsequent VA medical records show insulin treatment for 
diabetes.

At his April 2005 Travel Board hearing, the veteran testified 
that after his groin injury in service he gained weight which 
he believed led to his diabetes.  He stated that he had 
elevated blood sugar readings while he was in the service.  
He indicated that he had headaches and nose bleeds while in 
service.  The veteran testified that he had has wisdom teeth 
and two other teeth extracted while in the service.  The 
veteran indicated that he was first diagnosed with diabetes 
in 1980 and did not seek medical attention earlier because he 
was going to school.

In an August 2005 letter from Toleafoa T. Naseri, MBBS, it 
was noted that the veteran was diagnosed with diabetes type 
II in 1989 and his current blood sugar control was fair but 
had developed complications of diabetes such as severe 
tingling sensation, and pain and numbness of his feet and 
hands.

In an August 2005 statement, the veteran indicated that he 
was currently on insulin for his diabetes and was certain he 
had been a diabetic when he was in the military.  He stated 
that he had problems with his teeth and had headaches while 
in the military.  

Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The record shows that diabetes mellitus was first 
diagnosed in 1989, approximately thirteen years after the 
veteran's separation from active duty.

The Board has also considered the veteran's own statements in 
support of his claim, including testimony presented at his 
hearing.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the diagnosis of diabetes mellitus, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

As the record shows no diabetes mellitus until many years 
after service and includes no competent medical opinion 
relating current diabetes mellitus to service, a 
preponderance of the evidence is against the claim.  In 
addition, presumptive service connection for diabetes 
mellitus as secondary to exposure to herbicides is not 
available because this veteran did not serve in Vietnam at 
any time from January 1962 to May 1975.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  The benefit of 
the doubt doctrine is not for application, and entitlement to 
service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


C.  Bilateral eye and foot disabilities

As discussed above, service connection may be granted on a 
secondary basis if a claimed disability is found to be 
proximately due to or is the result of a service-connected 
disability.

The veteran's claim of entitlement to service connection for 
bilateral eye and foot disabilities is premised upon the 
prospect of his having secured a grant of service connection 
his diabetes mellitus.  The veteran's claim of entitlement to 
VA benefits for his diabetes mellitus has been denied by the 
Board.  In the absence of the primary disability, the 
secondary service connection claim obviously fails.

The veteran has presented no alternative contentions 
concerning either his bilateral eye or foot disability.

The Board observes in passing that the veteran's only 
service-connected disabilities (residuals of a fracture of 
the left fibula and status post left epididymectomy) involve 
the ankle and left scrotal area, and the veteran does not 
contend, and the record does not show, that they have 
anything whatsoever to do with the bilateral foot disability.  

Because the veteran's claim for service connection for 
diabetes mellitus has been denied, there is no basis upon 
which to grant service connection for a bilateral eye and 
foot disability on a secondary basis.  Because the law, and 
not the facts, is dispositive of the issue, the veteran has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claims must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left fibula is denied.

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to diabetes mellitus is 
denied.

Entitlement to service connection for a bilateral foot 
disability, claimed as secondary to diabetes mellitus is 
denied.



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


